      Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 1 of 20 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                       )
    JOHN DOE,                                          )
                                                       )   Civil Action No. 1:21-cv-____
                     Plaintiff,                        )
            v.                                         )
                                                       )
    THE PARTNERSHIPS AND                               )   JURY TRIAL DEMANDED
    UNINCORPORATED ASSOCIATIONS                        )
    IDENTIFIED ON SCH. “A,”                            )
                                                       )
                     Defendants.                       )


                                           COMPLAINT

       Plaintiff John Doe1 (“Plaintiff”), by and through its undersigned counsel, hereby files this

Amended Complaint against the entities identified on Schedule A hereto (collectively,

“Defendants”). In support thereof, Plaintiff states as follows:

                                  JURISDICTION AND VENUE

       1.        This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., the Copyright Act, 17

U.S.C. § 101 et seq., and 28 U.S.C. §§ 1338(a) and 1331. This Court has jurisdiction over the

claims in this action that arise under the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a)

because the state law claims are so related to the federal claims that they form part of the same

case or controversy and derive from a common nucleus of operative facts.




1
 Plaintiff’s name is being temporarily withheld to prevent Defendants from obtaining advance
notice of this action and transferring funds/assets outside the United States. Plaintiff is identified
on the U.S. Certificate of Trademark Registration filed under seal as Exhibit 1.



                                                   1
      Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 2 of 20 PageID #:2




        2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants, since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through their

operation of, or assistance in the operation of, the fully interactive, commercial Internet stores

operating under the Online Marketplace Accounts identified in Schedule A attached hereto

(collectively, the “Defendant Internet Stores”), as well as the shipment of products offered for sale

on those Defendant Internet Stores. Specifically, Defendants are involved in the production, listing

for sale, sale, and/or shipping of products to Illinois residents that use infringing copies of

Plaintiff’s trademark and Plaintiff’s copyrighted text. Defendants have committed and knowingly

participated in the commission of tortious acts in Illinois, causing Plaintiff substantial injury in the

State of Illinois.

                                         INTRODUCTION

        3.      Plaintiff specializes in the design, manufacturing, selling, and distribution of

fitness-related products. This action has been filed by Plaintiff to combat online counterfeiters and

infringers who trade upon Plaintiff’s reputation and goodwill by selling and/or offering for sale

unauthorized and unlicensed counterfeit and infringing products using counterfeit versions of

Plaintiff’s federally registered trademark (the “Counterfeit Products”). On information and belief,

Defendants create the Defendant Internet Stores by the dozens and design them to appear to be

selling genuine copies of Plaintiff’s products, while they are actually selling Counterfeit Products

to unknowing consumers.

        4.      The Defendant Internet Stores share unique identifiers establishing a logical

relationship between them and reflecting that Defendants’ counterfeiting operation arises out of

the same transaction, occurrence, or series of transactions or occurrences. Defendants attempt to



                                                   2
      Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 3 of 20 PageID #:3




avoid liability by going to great lengths to conceal both their identities and the full scope and

interworking of their counterfeiting operation, including changing the names of their stores

multiple times, opening new stores, helping their friends open stores, and making subtle changes

to their Counterfeit Products.

          5.   Plaintiff is forced to file this action to combat Defendants’ infringement of its

trademark as well as to protect unknowing consumers from purchasing the Counterfeit Products

over the Internet. Plaintiff has been and continues to be irreparably harmed by Defendants’

infringement of Plaintiff’s trademark and, therefore, Plaintiff seeks injunctive relief to halt such

infringement and irreparable harm. Plaintiff also seeks monetary relief for the injury it is

sustaining.

                                          THE PARTIES

Plaintiff

          6.   Plaintiff is a limited liability company organized and existing within the United

States.

          7.   Plaintiff is the creator and seller of high-quality fitness-related devices (“Plaintiff’s

Products”), which incorporate Plaintiff’s distinctive trademark.

          8.    As a result of its long-standing use, Plaintiff owns common law trademark rights.

Plaintiff has also registered its trademark with the United States Patent and Trademark Office. A

true and correct copy of the Certificate of Registration is attached hereto as Exhibit 1. Plaintiff’s

registered trademark is referred to herein as “Plaintiff’s Trademark.”

          9.   The U.S. registration for Plaintiff’s Trademark is valid, subsisting, in full force and

effect. The registration for Plaintiff’s Trademark constitutes prima facie evidence of the validity

of the trademark and of Plaintiff’s exclusive right to use Plaintiff’s Trademark pursuant to 15



                                                  3
      Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 4 of 20 PageID #:4




U.S.C. § 1057(b). Plaintiff’s Trademark has been used exclusively and continuously by Plaintiff

for years and has never been abandoned.

       10.     Plaintiff’s Trademark is displayed extensively in connection with Plaintiff’s

Products, including on product packaging and in Plaintiff’s marketing and promotional materials.

Plaintiff’s Trademark has been the subject of substantial and continuous marketing and promotion

by Plaintiff at great expense. In fact, Plaintiff has expended and continue to expend significant

resources annually in advertising, promoting and marketing featuring Plaintiff’s Trademark.

Plaintiff’s promotional efforts include—by way of example, but not limitation—on-line

marketplaces such as Amazon for example, substantial print media, a website, social media sites,

and point of sale materials. Because of these and other factors, Plaintiff’s Trademark has become

known worldwide.

       11.     Plaintiff’s Trademark is distinctive when applied to Plaintiff’s Products, signifying

to the purchaser that the products come from Plaintiff and are manufactured to Plaintiff’s quality

standards. Whether Plaintiff manufactures the products itself or licenses others to do so, Plaintiff

has ensured that products bearing its trademarks are manufactured to the highest quality standards.

Plaintiff’s Trademark has achieved recognition, which has only added to the inherent

distinctiveness of Plaintiff’s Trademark. The marketplace goodwill associated with Plaintiff’s

Trademark is incalculable and of inestimable value to Plaintiff.

       12.     Plaintiff has expended substantial time, money, and other resources in developing,

advertising, and otherwise promoting Plaintiff’s Trademark. As a result, products bearing

Plaintiff’s Trademark are widely recognized and exclusively associated by consumers, the public,

and the trade as being products sourced from Plaintiff. Plaintiff’s Products have received

substantial claim, including in many magazines and shows such as, without limitation, GQ, The



                                                 4
      Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 5 of 20 PageID #:5




Ellen Degeneres Show, Fox News Radio, Yahoo, In the Now, The Doctors, NY Post, LAD Bible,

and Womens.com.

       13.     Plaintiff currently generates millions of dollars a year in sales from Plaintiff’s

Products. Plaintiff’s Products are marketed and sold with Plaintiff’s Trademark through on-line

channels, such as Amazon, Shopify, and Plaintiff’s own website, among other channels.

The Defendants

       14.     Defendants are individuals and business entities who reside in the People’s

Republic of China or other foreign jurisdictions. Defendants conduct business or assist in business

activity conducted throughout the United States (including within the State of Illinois and this

Judicial District) through the manufacturing, online advertising and offering for sale, and

importation and distribution of the Counterfeit Products, which use counterfeit and infringing

versions of Plaintiff’s Trademark. Each Defendant has targeted Illinois by selling or offering for

sale, or knowingly assisting in the selling or offering for sale, Counterfeit Products to Illinois

consumers via various online stores.

       15.     Defendants appear to be an interrelated group of counterfeiters and infringers, who

create numerous Defendant Internet Stores and design these stores to appear to be selling genuine

versions of Plaintiff’s Products, while they are actually selling inferior, unauthorized imitations of

Plaintiff’s Products. The Defendant Internet Stores share unique identifiers, such as the following:

common design elements, the same or similar Counterfeit Products that they offer for sale, similar

Counterfeit Product descriptions, the same or substantially similar shopping cart platforms, the

same accepted payment methods, the same check-out methods, the same dearth of contact

information, and identically or similarly priced Counterfeit Products and volume sales discounts.

The foregoing similarities establish a logical relationship between them and suggest that



                                                  5
      Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 6 of 20 PageID #:6




Defendants’ illegal operations arise out of the same series of transactions or occurrences. Tactics

used by Defendants to conceal their identities and the full scope of their counterfeiting operation

make it virtually impossible for Plaintiff to learn the precise scope and the exact interworking of

their counterfeit network. In the event that Defendants provide additional credible information

regarding their identities, Plaintiff will take appropriate steps to amend the Complaint.

       16.     Plaintiff also uses copyrighted original works of authorship to market and sell its

products online, including original text and photographs registered with the U.S. Copyright Office.

See Exhibit 2. Such works are referred to herein collectively as “Plaintiff’s Copyrighted Works.”

                          DEFENDANTS’ UNLAWFUL CONDUCT

       17.     The success of Plaintiff’s business, and of Plaintiff’s Products in particular, has

resulted in significant counterfeiting. Consequently, Plaintiff has recently instituted a worldwide

anti-counterfeiting program to investigate suspicious online marketplace listings. In recent years,

Plaintiff has identified hundreds of fully interactive, commercial Internet stores on various e-

commerce platforms, including the Defendant Internet Stores, which are offering Counterfeit

Products for sale to consumers in this Judicial District and throughout the United States. Internet

websites like the Defendant Internet Stores are estimated to receive tens of millions of visits per

year and generate over $509 billion in annual online sales in 2016 alone. (See Exhibit 3, Report

concerning “Combating Trafficking in Counterfeit and Pirated Goods” prepared by the U.S.

Department of Homeland Security’s Office of Strategy, Policy, and Plans dated January 24, 2020,

at 4.) According to an intellectual property rights seizures statistics report issued by the United

States Department of Homeland Security, the manufacturer’s suggested retail price (MSRP) of

goods seized by the U.S. government in fiscal year 2018 was over $1.4 billion. (See id. at 8.)




                                                 6
       Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 7 of 20 PageID #:7




        18.    E-commerce retail platforms such as those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

routinely use false or inaccurate names and addresses when registering with these e-commerce

platforms. (See Ex. 3 at 22 (finding that on “at least some e-commerce platforms, little identifying

information is necessary for a counterfeiter to begin selling” and stating that “[s]ignificantly

enhanced vetting of third-party sellers” is necessary)). Counterfeiters hedge against the risk of

being caught and having their websites taken down from an e-commerce platform by preemptively

establishing multiple virtual storefronts. (Id.) While some sites such as Amazon have recently

taken steps to attempt to address these shortcomings, the foregoing deficiencies largely remain.

        19.    Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target U.S. consumers using one or more aliases identified Schedule A

attached hereto, offering shipping to the United States, including Illinois, accepting payment in

U.S. dollars and, on information and belief, having sold Counterfeit Products to residents of

Illinois.

        20.    Defendants employ and benefit from substantially similar advertising and

marketing strategies. For example, Defendants facilitate sales by designing Defendant Internet

Stores so that they appear to unknowing consumers to be authorized online retailers, outlet stores,

or wholesalers. Defendant Internet Stores appear sophisticated and accept payment in U.S. dollars

via credit cards, Amazon Pay, Western Union, and/or PayPal. Defendant Internet Stores often

include content and images that make it very difficult for consumers to distinguish such stores

from an authorized retailer. Plaintiff has not licensed or authorized Defendants to use Plaintiff’s

Trademark, and none of the Defendants are authorized retailers of genuine versions of Plaintiff’s

Products.



                                                 7
      Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 8 of 20 PageID #:8




        21.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Defendant Internet Stores by providing false, misleading, and/or incomplete

information to e-commerce platforms, including at least Amazon Alibaba, DHGate, eBay, and

Wish. On information and belief, certain Defendants have anonymously registered and maintained

aliases to prevent discovery of their true identities and the scope of their e-commerce operation.

        22.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Counterfeit Products on e-commerce

platforms such as Amazon and others. Such seller alias registration patterns are one of many

common tactics used by Defendants to conceal their identities and the full scope and interworking

of their counterfeiting operation, and to avoid being shut down.

        23.     Even though operating under multiple fictitious aliases, unauthorized on-line

retailers such as the Defendant Internet Stores often share unique identifiers, such as templates

with common design elements that intentionally omit any contact information or other identifying

information and likewise omit other seller aliases that they use. Further, counterfeit products

offered for sale by unauthorized retailers such as the Defendant Internet Stores often bear

irregularities and indicia of being counterfeit that are similar to one another, suggesting that such

products were manufactured by and come from a common source and that these unauthorized

retailers are interrelated.

        24.     Groups of counterfeiters such as Defendants here are typically in communication

with each other. They regularly participate in QQ.com chat rooms, and also communicate through

websites such as sellerdefense.cn, kaidianyo.com and kuajingvs.com, where they discuss tactics

for operating multiple accounts, evading detection, pending litigation, and potential new lawsuits.




                                                 8
      Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 9 of 20 PageID #:9




        25.     Counterfeiters such as Defendants commonly operate under multiple seller aliases

and payment accounts so that they can continue operation in spite of enforcement efforts. Analysis

of financial account transaction logs from previous similar cases indicates that off-shore

counterfeiters regularly move funds from U.S.-based financial accounts to off-shore accounts

outside the jurisdiction of this Court. Here, on information and belief, Defendants maintain off-

shore bank accounts and regularly move funds from their financial accounts that are associated

with the activity complained of herein to such off-shore accounts based outside of the jurisdiction

of this Court. On information and belief, Defendants undertake such activity in an attempt to avoid

payment of any monetary judgment awarded based on their counterfeiting and other infringement

of intellectual property rights.

        26.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell the Counterfeit Products in the same transaction, occurrence, or series of transactions

or occurrences. Defendants, without any authorization or license from Plaintiff, have knowingly

and willfully used and continue to use Plaintiff’s Trademark in connection with the advertisement,

distribution, offering for sale, and sale of Counterfeit Products into the United States, including

Illinois, over the Internet.

        27.     Defendants’ use of Plaintiff’s Trademark in connection with the advertising,

distribution, offering for sale, and/or sale of Counterfeit Products, including the sale of Counterfeit

Products into the United States, including Illinois, is likely to cause and has caused confusion,

mistake, and deception by and among consumers and is irreparably harming Plaintiff.

        28.     Defendants have engaged in, and continue to engage in, the unauthorized use of

Plaintiff’s Copyrighted Works in connection with the with the advertising, distribution, offering



                                                  9
    Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 10 of 20 PageID #:10




for sale, and/or sale of Counterfeit Products, including the sale of Counterfeit Products into the

United States, including Illinois.

       29.     Defendants’ unauthorized use of Plaintiff’s Copyrighted Works in connection with

the advertising, distribution, offering for sale, and/or sale of Counterfeit Products is irreparably

harming Plaintiff.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       30.     Plaintiff hereby re-alleges and incorporates by reference all the allegations set forth

in the preceding paragraphs.

       31.     Plaintiff’s Trademark is a highly distinctive mark. Consumers have come to expect

the highest quality from Plaintiff’s Products offered, sold, and/or marketed under Plaintiff’s

Trademark.

       32.     Defendants have sold, offered for sale, marketed, distributed, and advertised,

products using counterfeit reproductions of Plaintiff’s Trademark without Plaintiff’s permission.

       33.     Plaintiff is the exclusive owner of Plaintiff’s Trademark. Plaintiff’s United States

Registration for Plaintiff’s Trademark (Exhibit 1) is in full force and effect. On information and

belief, Defendants have knowledge of Plaintiff’s rights in Plaintiff’s Trademark, and are willfully

infringing and intentionally using counterfeits of Plaintiff’s Trademark. Defendants’ willful,

intentional, and unauthorized use of Plaintiff’s Trademark is likely to cause and is causing

confusion, mistake, and deception as to the origin and quality of the Counterfeit Products among

the public.

       34.     Defendants’ activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.




                                                 10
    Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 11 of 20 PageID #:11




       35.     Plaintiff has no adequate remedy at law, and if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of Plaintiff’s

Trademark.

       36.     The injuries and damages sustained by Plaintiff have been directly and proximately

caused by Defendants’ wrongful advertisement, promotion, offering to sell, and sale of

unauthorized versions of Plaintiff’s Products using Plaintiff’s Trademark.

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       (1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all those in active concert or participation therewith, be temporarily,

preliminarily, and permanently enjoined and restrained from:

               a.      using Plaintiff’s Trademark or any reproductions, counterfeit copies or

                       colorable imitations thereof in any manner in connection with the

                       distribution, marketing, advertising, offering for sale, or sale of any product

                       that is not a genuine product or is not authorized by Plaintiff to be sold in

                       connection with Plaintiff’s Trademark;

               b.      passing off, inducing, or enabling others to sell or pass off any product as a

                       genuine product or any other product produced by Plaintiff, that is not

                       Plaintiff’s or not produced under the authorization, control, or supervision

                       of Plaintiff’s and approved by Plaintiff for sale under Plaintiff’s Trademark;

               c.      committing any acts calculated to cause consumers to believe that

                       Defendants’ Counterfeit Products are sold under the authorization, control,

                       or supervision of Plaintiff, or are sponsored by, approved by, or otherwise

                       connected with Plaintiff;



                                                   11
    Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 12 of 20 PageID #:12




               d.      further infringing Plaintiff’s Trademark and damaging Plaintiff’s goodwill;

               e.      manufacturing, shipping, delivering, holding for sale, transferring or

                       otherwise moving, storing, distributing, returning, or otherwise disposing

                       of, in any manner, products or inventory not manufactured by or for

                       Plaintiff, nor authorized by Plaintiff to be sold or offered for sale, and which

                       bear Plaintiff’s Trademark, or any reproductions, counterfeit copies or

                       colorable imitations thereof;

       (2) Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants and

those with notice of the injunction, including, without limitation, any online marketplace platforms

such as, Amazon and Shopify, sponsored search engine or ad-word providers, credit cards, banks,

merchant account providers, third party processors and other payment processing service

providers, and Internet search engines such as Google, Bing and Yahoo (collectively, the “Third

Party Providers”) shall:

               a.      disable and cease providing services being used by Defendants, currently or

                       in the future, to engage in the sale of goods using Plaintiff’s Trademark;

               b.      disable and cease displaying all product listings and advertisements used by

                       or associated with Defendants in connection with the sale of counterfeit and

                       infringing goods using Plaintiff’s Trademark; and

               c.      take all steps necessary to prevent links to the Defendant Internet Stores

                       identified on Schedule A from displaying in search results, including, but

                       not limited to, removing links to the Defendant Internet Stores from any

                       search index;




                                                 12
    Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 13 of 20 PageID #:13




       (3) That Defendants account for and pay to Plaintiff all profits realized by Defendants by

reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

infringement of Plaintiff’s Trademark be increased by a sum not exceeding three times the amount

thereof as provided by 15 U.S.C. § 1117;

       (4) In the alternative, that Plaintiff be awarded statutory damages for willful trademark

counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 per infringed mark per type of

good sold;

       (5) That Plaintiff be awarded their reasonable attorneys’ fees and costs; and

       (6) That Plaintiff be awarded any and all other relief that this Court deems just and proper.

                                           COUNT II
                                 FALSE DESIGNATION OF ORIGIN

       37.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       38.     Defendants’ promotion, marketing, offering for sale, and sale of the Counterfeit

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Plaintiff or the origin,

sponsorship, or approval of Defendants’ Counterfeit Products by Plaintiff.

       39.     By using Plaintiff’s Trademark on the Counterfeit Products, Defendants create a

false designation of origin and a misleading representation of fact as to the origin and sponsorship

of the Counterfeit Products.

       40.     Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Counterfeit Products to the general public involves the use of counterfeit

marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.




                                                13
    Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 14 of 20 PageID #:14




       41.     Plaintiff has no adequate remedy at law and, if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and the associated goodwill of

Plaintiff’s brand.

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       (1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all those in active concert or participation therewith, be temporarily,

preliminarily, and permanently enjoined and restrained from:

               a.     using Plaintiff’s Trademark or any reproductions, counterfeit copies or

                      colorable imitations thereof in any manner in connection with the

                      distribution, marketing, advertising, offering for sale, or sale of any product

                      that is not a genuine product or is not authorized by Plaintiff to be sold in

                      connection with Plaintiff’s Trademark;

               b.     passing off, inducing, or enabling others to sell or pass off any product as a

                      genuine product or any other product produced by Plaintiff, that is not

                      Plaintiff’s or not produced under the authorization, control, or supervision

                      of Plaintiff and approved by Plaintiff for sale under Plaintiff’s Trademark;

               c.     committing any acts calculated to cause consumers to believe that

                      Defendants’ Counterfeit Products are those sold under the authorization,

                      control or supervision of Plaintiff, or are sponsored by, approved by, or

                      otherwise connected with Plaintiff;

               d.     further infringing Plaintiff’s Trademark and damaging Plaintiff’s goodwill;

                      and




                                                14
    Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 15 of 20 PageID #:15




                 e.      manufacturing, shipping, delivering, holding for sale, transferring or

                         otherwise moving, storing, distributing, returning, or otherwise disposing

                         of, in any manner, products or inventory not manufactured by or for

                         Plaintiff, nor authorized by Plaintiff to be sold or offered for sale, and which

                         bear Plaintiff’s Trademark, or any reproductions, counterfeit copies or

                         colorable imitations thereof;

       (2) That Defendants account for and pay to Plaintiff all profits realized by Defendants by

             reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

             infringement of Plaintiff’s Trademark be increased by a sum not exceeding the

             statutory limit;

       (3) Plaintiff’s costs and reasonable attorneys’ fees;

       (4) Both pre-judgment and post-judgment interest; and

       (5) Such other and further relief as this Court finds just and equitable.

                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

       35.       Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       36.       Defendants have engaged in acts violating Illinois law including, but not limited to,

passing off their Counterfeit Products as those of Plaintiff, causing a likelihood of confusion as to

the source of their goods, causing a likelihood of confusion as to an affiliation, connection, or

association with genuine versions of Plaintiff’s Products, representing that their products have

Plaintiff’s approval when they do not, and engaging in other conduct which creates a likelihood of

confusion among the public.



                                                   15
     Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 16 of 20 PageID #:16




        37.    The foregoing acts constitute a willful violation of the Illinois Uniform Deceptive

Trade Practices Act, 815 ILCS § 510, et seq.

        38.    Plaintiff has no adequate remedy at law, and Defendants’ conduct has caused

Plaintiff to suffer damage to their reputation and associated goodwill. Unless enjoined by the

Court, Plaintiff will suffer future irreparable harm as a direct result of Defendants’ unlawful

activities.

        WHEREFORE, Plaintiff prays that this Honorable Court enter an order and judgment in

favor of Plaintiff and against Defendants as follows:

        (1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all those in active concert or participation therewith be temporarily,

preliminarily, and permanently enjoined and restrained from:

               a.     using Plaintiff’s Trademark or any reproductions, counterfeit copies or

                      colorable imitations thereof in any manner in connection with the

                      distribution, marketing, advertising, offering for sale, or sale of any product

                      that is not a genuine product or is not authorized by Plaintiff be sold in

                      connection with Plaintiff’s Trademark;

               b.     passing off, inducing, or enabling others to sell or pass off any product as a

                      genuine product or any other product produced by Plaintiff that is not

                      Plaintiff’s or not produced under the authorization, control, or supervision

                      of Plaintiff and approved by Plaintiff for sale under Plaintiff’s Trademark;

               c.     committing any acts calculated to cause consumers to believe that

                      Defendants’ Counterfeit Products are those sold under the authorization,




                                                16
    Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 17 of 20 PageID #:17




                        control or supervision of Plaintiff, or are sponsored by, approved by, or

                        otherwise connected with Plaintiff;

                d.      further infringing Plaintiff’s Trademark and damaging Plaintiff’s goodwill;

                        and

                e.      manufacturing, shipping, delivering, holding for sale, transferring or

                        otherwise moving, storing, distributing, returning, or otherwise disposing

                        of, in any manner, products or inventory not manufactured by or for

                        Plaintiff, nor authorized by Plaintiff to be sold or offered for sale, and which

                        bear Plaintiff’s Trademark, or any reproductions, counterfeit copies or

                        colorable imitations thereof;

         (2) Plaintiff’s costs and reasonable attorneys’ fees pursuant to 815 ILCS § 510/3;

         (3) Such other and further relief as this Court finds just and equitable.

                                     COUNT IV
                     COPYRIGHT INFRINGEMENT (17 U.S.C. § 101 et seq.)

         39.    Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

         40.    Plaintiff’s Copyrighted Works constitute creative, original works of authorship,

fixed in a tangible medium of expression, and protectable under U.S. copyright law. See 17 U.S.C.

§ 102.

         41.    Plaintiff is the owner of valid and enforceable copyrights in Plaintiff’s Copyrighted

Works.

         42.    Plaintiff has complied with the registration requirements of 17 U.S.C. § 411(a) for

Plaintiff’s Copyrighted Works and has obtained valid copyright registrations for Plaintiff’s

Copyrighted Works.

                                                  17
    Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 18 of 20 PageID #:18




      43.      Defendants do not have any ownership interest in Plaintiff’s Copyrighted Works.

      44.      Defendants had access to the Plaintiff’s Copyrighted Works through the internet.

      45.      Without authorization from Plaintiff, or any right under the law, Defendants have,

inter alia, willfully copied, reproduced, publicly displayed, and distributed, Plaintiff’s

Copyrighted Works in connection with their operation of the Defendant Internet Stores.

      46.      Defendants have, without authorization, willfully copied, reproduced, publicly

displayed, and distributed text and photographs that are virtually identical to and/or are

substantially similar to Plaintiff’s Copyrighted Works.

      47.      Defendants, therefore, individually, as well as jointly and severally, have infringed

and continue to infringe Plaintiff’s copyrights in Plaintiff’s Copyrighted Works in violation of 17

U.S.C. § 501(a). See also 17 U.S.C. §§ 106(1), (3), (5).

      48.      Defendants reap the benefits of their unauthorized reproduction, public display, and

distribution, of Plaintiff’s Copyrighted Works through their receipt of substantial revenue,

including substantial profit, driven by sales of their Counterfeit Products.

      49.      Defendants have unlawfully appropriated Plaintiff’s protectable expression by

creating product listings and advertisements that incorporate Plaintiff’s Copyrighted Works or that

are otherwise substantially similar to Plaintiff’s Copyrighted Works.

      50.      On information and belief, Defendants’ infringement has been willful, intentional,

malicious, and purposeful, and in disregard of, and with indifference to, Plaintiff’s rights.

      51.      Defendants, by their actions, have caused financial injury to Plaintiff in an amount

to be determined at trial.




                                                 18
    Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 19 of 20 PageID #:19




      52.       Defendants’ conduct is causing, and unless enjoined and restrained by this Court

will continue to cause, Plaintiff irreparable injury that cannot fully be compensated for or measured

monetarily. Plaintiff has no adequate remedy at law for such injury.

      53.       In light of the foregoing, and as contemplated by 17 U.S.C. § 502, Plaintiff seeks

temporary, preliminary, and permanent injunctive relief prohibiting further infringement of

Plaintiff’s copyrights by Defendants.

                                    PRAYER FOR RELIEF

                WHEREFORE, Plaintiff prays for judgment against Defendants and entry of an

Order directing as follows:

       1)       That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all those in active concert or participation therewith be temporarily,

preliminarily, and permanently enjoined and restrained from reproducing, publicly displaying, and

distributing, Plaintiff’s Copyrighted Works and colorable imitations thereof, and in assisting third-

parties in such activity, pursuant to 17 U.S.C. § 502;

       2)       That Defendants destroy all copies of Plaintiff’s Copyrighted Works and all

colorable imitations thereof made by, or made under the control of, Defendants;

       3)       That Plaintiff be awarded statutory damages based on Defendants’ willful copyright

infringement, pursuant to 17 U.S.C. § 504(c)(2), in an amount of $150,000 per infringed work;

       4)       That Plaintiff be awarded its reasonable attorneys’ fees and costs pursuant to 17

U.S.C. § 505;

       5)       Alternatively, should the Court not award Plaintiff statutory damages, that

Defendants pay to Plaintiff all actual damages sustained by Plaintiff as a result of Defendants’

infringement, said amount to be determined at trial; and that Defendants account for and pay to



                                                 19
    Case: 1:21-cv-02888 Document #: 1 Filed: 05/28/21 Page 20 of 20 PageID #:20




Plaintiff all profits realized by Defendants by reason of Defendants’ infringement of Plaintiff’s

Copyrighted Works as complained of herein, to the extent not already accounted for in the above-

referenced assessment of actual damages;

          6)     That Plaintiff be awarded any and all other relief that this Court deems just and

proper.

                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a jury trial on all issues triable as of right to a jury. Fed. R. Civ.

P. 38(b).

Date: May 28, 2021                                       Respectfully submitted,

                                                         /S/DALIAH SAPER
                                                         DALIAH SAPER (ARDC NO. 6283932)
                                                         BRANDON BEYMER (ARDC NO. 6332454)
                                                         SAPER LAW OFFICES, LLC
                                                         505 N. LASALLE, SUITE 60654
                                                         CHICAGO, ILLINOIS 60654
                                                         (312) 527-4100

                                                         ATTORNEYS FOR PLAINTIFF




                                                    20
